Title: To George Washington from Major General Lafayette, 23 February 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
[Albany] the 23d february 1778

I Meet with an occasion of wraïting to your excellency which I wo’nt miss by any means, even schould I be affraïd of becoming tedious and troublesome—but if they have sent me far from you for I do’nt know what purpose, at least I must make some little use of my pen to prevent all communication be cut of[f] betwen your excellency and me—I have writen lately to you my distressing, ridiculous, foolish, and indeed nameless situation—I am sent with a great noise at the head of an army for doing great things, the whole continent, france and europe herself by in by, and what is the worse, the british army are in expectations—how far they will be deceived, how far we schall be ridiculized, you may judge very well by the candid account you have got of the State of our affairs.
there are things, I dare say, in which I am deceived—Colonel Troop is not here for nothing—one other gentleman became very popular before I went in this place—arnold himself is very found of him—every part I mean to look at, I am Sure a cloud is drawn before my eyes—however there are points I can not be deceived upon—the want of monney the disatisfaction among the soldiers, the disinclination of every one (except the canadians who mean to stay at home) on this expedition, are conspicuous and as clear as possible—however I am sure I will become very ridiculous, and laughed at—my expedition will be as famous as the Secret expedition against rhode island—I confess, my dear general, that I find myself of very quick feelings whenever my reputation and glory are concerned in any thing—it is very hard indeed that such a part of my happiness without which I ca’nt live, would depend

upon the schemes of some fools which I never knew of but when there was no more time of putting them in execution—I assure you, my most dear and respected friend, that I am more unhappy than I ever was.
my desire of doing Some thing was such that I have thaught of doing Some thing by surprise with a detachement—but it seems to me rash and quite impossible—I schould be very happy if you was here to give me some advises—but I have not any body to consult with—they have sent to me more than twenty french officers—I do’nt know what to do with them—I beg you would give me the line of conduct you advise me to take on every point—I am at a loss how to act, and indeed I do’nt know what I am here myself.
however as being the eldest officer (after general arnold Has desired me to take the command) I think it is my duty to mind the business of this ⟨p⟩art of america as well as I can—general gates holds yet the title and power of commander in chief of the northen departement—but as 200000 dollars are arrived I have taken upon myself to pay the most necessary part of the debts we are involved in—I am about sending provisions to fort schuïller—I’l go to see the fort—I try to get some cloathes for the troops, to buy ⟨some⟩ articles for the next campaign—I have directed some monney to be borrowed upon my credit to satisfy the troops who are much discontented—in all I endeavour to do for the best tho’ I have no particular authority or instruction and I’l come as near as I can of general gates’s intentions—but I want much to get an answer to my letters.
I fancy (betwen us) that the actual scheme is to have me out of this part of the continent, and general connway in chief under the immediate direction of general gates—how they will bring it up I do not know—but be certain some thing of that kind will appear—you are nearer than myself, and every honest man in Congress is your friend, therefore you may foresee and prevent if possible the evil hundred times better than I can—I would only give that idea to your excellency.
after having wrote in europe (by the desire of the members of Congress) so many fine things about my commanding an army, I’l be ashamed if nothing can be done by me in that way—I am told general putnam is recalled, and goodell is expected on that part—but your excellency knows better than I do what could be convenient; therfore I do’nt want to mind those things myself.
the young british officer I came with do not seem a very good subject—after he left me, he was met by mister du plessis in a tavern where he got drunk and made such a noise, and told So many indecent things, that du plessis arrested him till he could hear from me—I have writen to him that he could go to boston—that little fellow is the greatest lyar I ever saw.

I have heard of a robbery from my late landlord which if it is true deserves he schould be hanged.
will you be so good as to present my respects to your lady; with the most tenderest affection and highest respect I have the honor to be Your excellency’s the most obedient servant

the marquis de lafayette

